EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

11. (Currently Amended) A method associated with a downhole tool comprising: forming a vent extending from an inner diameter of the downhole tool to an outer diameter of the downhole tool; positioning a sliding sleeve within the downhole tool, wherein the sliding sleeve is configured to move to cover and uncover the vent; positioning a plunger within the sliding sleeve, the plunger having a first passageway for fluid and, and the plunger being configured to create a second passageway for fluid, the first passageway extending through the plunger, the second passageway extending between an outer surface of the plunger and an inner sidewall of the downhole tool, the first passageway having a first inlet being exposed to a central bore of the downhole tool above the plunger, the first passageway having a first outlet being exposed to the central bore of the downhole tool below the plunger, the second passageway having a second inlet being exposed to the central bore of the downhole tool above the plunger, the second passageway having a second outlet being exposed to the central bore of the downhole tool below the plunger; applying a first force against the sliding sleeve; moving the sliding sleeve from a first mode to a second mode based on the first force and a second force associated with fluid flowing through the inner diameter of the downhole tool.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a downhole tool with a vent, sliding sleeve, device, and plunger. The sliding sleeve configured to move to cover and uncover the vent. The device applies a first force against the sliding sleeve, wherein the sliding sleeve moves from a first mode to a second mode based on the first force and a second force associated with fluid flowing through the inner diameter of the downhole tool. The novel feature is the plunger is positioned on the sliding sleeve, the plunger being configured to create having a first passageway for fluid, and the plunger being configured to create a second passageway for fluid, the first passageway extending through the plunger, the second passageway extending between an outer surface of the plunger and an inner sidewall of the downhole tool, the first passageway having a first inlet being exposed to a central bore of the downhole tool above the plunger, the first passageway having a first outlet being exposed to the central bore of the downhole tool below the plunger, the second passageway having a second inlet being exposed to the central bore of the downhole tool above the plunger, the second passageway having a second outlet being exposed to the central bore of the downhole tool below the plunger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676